COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                      NO. 02-16-00191-CV


LYNN DAVIS, RANDY GREEN,                        APPELLANTS
AND PATRICK RUCKER

                                 V.

MOUNT GILEAD BAPTIST                             APPELLEES
CHURCH, JOYCE BRITT, ERNEST
MACKEY, PATRICIA WILLIAMS,
AND JANNIS DILWORTH,
INDIVIDUALLY AND AS
REPRESENTATIVES OF THE
CHURCH MEMBERS


                              ----------

      FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. 141-285618-16

                              ----------
                           MEMORANDUM OPINION1

                                        ----------

      This is an attempted interlocutory appeal from the trial court’s denial of a

plea to the jurisdiction in which appellants Lynn Davis, Randy Green, and Patrick

Rucker claimed that the suit against them should be dismissed because the

individual appellees2 lack standing to sue on the church’s behalf and because of

the application of the ecclesiastical abstention doctrine.       See Westbrook v.

Penley, 231 S.W.3d 389, 394 (Tex. 2007). Although appellants’ notice of appeal

states that the interlocutory appeal is permitted because they had moved for

dismissal under chapter 27 of the civil practice and remedies code, this court

informed appellants of our concern that we do not have jurisdiction over the

appeal because it does not appear that appellants filed a motion to dismiss under

civil practice and remedies code section 27.003. Tex. Civ. Prac. & Rem. Code

Ann. § 27.003 (West 2015), § 51.014(a)(12) (West Supp. 2016).

      The ecclesiastical abstention doctrine arises from the Free Exercise

Clause of the First Amendment to the United States Constitution.           See U.S.

Const. amend. I (“Congress shall make no law respecting an establishment of

religion, or prohibiting the free exercise thereof.”); Masterson v. Diocese of Nw.

Tex., 422 S.W.3d 594, 601 (Tex. 2014). But chapter 27 allows a party to move to


      1
          See Tex. R. App. P. 47.4.
      2
          Joyce Britt, Ernest Mackey, Patricia Williams, and Jannis Dilworth.


                                            2
dismiss a suit only “[i]f a legal action is based on, relates to, or is in response to a

party’s exercise of the right of free speech, right to petition, or right of

association.”    Tex. Civ. Prac. & Rem. Code Ann. §§ 27.001(2)–(4), 27.002,

27.003(a), 27.005(b) (West 2015). Rights secured by the Free Exercise Clause

are not included in this list. See id.

         We strictly apply statutes granting interlocutory appeals because they are

a narrow exception to the general rule that interlocutory orders are not

immediately appealable.      CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex.

2011). The denial of a plea to the jurisdiction that does not fit into any of the

categories listed in section 51.014(a)––or is not otherwise permitted under

subsections (d) and (f) or another statute––is not an appealable interlocutory

order.    See Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 359 (Tex.

2001). Accordingly, we dismiss this appeal for want of jurisdiction.

                                                      PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 25, 2016




                                           3